Citation Nr: 1132176	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  08-06 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant, evaluated as 10 percent disabling prior to March 1, 2008, and as 30 percent disabling thereafter (exclusive of a temporary total convalescent rating from December 3, 2007, to February 29, 2008). 

2.  Entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in November 2008 and 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran had active service from February 1994 to July 1994, and from May 1995 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied a rating in excess of 10 percent for the Veteran's service-connected right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant ("right knee disability").  The Veteran appealed the issue of entitlement to an increased rating.  A February 2008 rating assigned a temporary total convalescent rating under the provisions of 38 C.F.R. § 4.30, from December 3, 2007, and continued the prior 10 percent evaluation from March 1, 2008.  In May 2009, the RO increased his rating to 30 percent, with an effective date of March 1, 2008.  However, since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).   

The issues of entitlement to temporary total evaluations under 38 C.F.R. §§ 4.29 and/or § 4.30, for convalescence following right knee surgery in about November 2008 and 2009, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's representative's brief, received in May 2011.  As they are inextricably intertwined with the issue developed on appeal, as discussed below, they are included in the remand herein.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

It appears that there may be additional medical records that are not associated with the claims file.  In this regard, in October 2008, the Veteran has reported that he was scheduled for a right knee surgery in November 2008.  See Veteran's statement (VA Form 21-4138), received in October 2008.  A VA examination report, dated in April 2009, notes a history of knee surgeries that include an arthroscopic surgery at Kansas University Medical Center (KUMC) in 2008 and 2009.  No KUMC treatment records dated after 2007 are associated with the claims files, and it does not appear that an attempt has been made to obtain them.  As such, there may be relevant records in existence that have not been associated with the claims files.  On remand, an attempt should be made to obtain all relevant treatment reports from KUMC dated after 2007 that are not currently of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).  

The issues of entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in November 2008 and 2009 have been raised by the record, but have not been adjudicated by the agency of original jurisdiction.  An award of a temporary total evaluation will have an effect on the increased rating issue already on appeal, as such would determine the time period during which the Veteran would already be assigned the maximum rating possible.  A such, the Board finds these issues to be inextricably intertwined with the disability rating yet to be assigned for the Veteran's service-connected right knee.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review).  Therefore, the Board cannot fairly proceed in adjudicating the increased rating issue until any outstanding matters with regard to the assignment of temporary total evaluations have been resolved.

The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  In this case, a review of the Veteran's representative's brief, received in May 2011, shows that the it is argued that the (most recent) April 2009 VA examination report is "too stale."  The Board interprets this statement to be an assertion that the Veteran's right knee disorder has worsened since his April 2009 VA examination.  Accordingly, on Remand, the Veteran should be afforded another examination of his right knee disability.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting him to identify any pertinent VA or private treatment records reflecting right knee treatment after April 2008 and to furnish the appropriate release forms for any private treatment records, to include any treatment or surgery at KUMC after 2008.  Then, request these records and associate such records with the claims file.  All efforts to obtain these records must be fully documented and associated with the claims file, including any negative responses.  If these records cannot be obtained, the Veteran should be notified of this fact and a copy of such notification associated with the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected right knee osteochondritis dessicans, status post right tibial osteotomy, arthroscopic surgery with debridement and carticel transplant.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his right knee disability, including symptoms and resulting complications, should be set forth in detail.

3.  The issues of entitlement to temporary total evaluations based on hospitalization or post-surgical convalescence in (approximately) November 2008 and 2009 should be adjudicated.  The Veteran and his representative should be properly notified thereof and provided appellate rights.  They should be notified that unless a notice of disagreement is filed as to any denial, followed by the issuance of a statement of the case and a properly filed substantive appeal, the Board will not review such issue or issues.

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he and his representative should be provided with a SSOC that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

